Title: From Thomas Jefferson to Benjamin Franklin Bache, 22 April 1791
From: Jefferson, Thomas
To: Bache, Benjamin Franklin



Apr. 22 1791.

Th. Jefferson presents his compliments to Mr. Bache and sends him three gazettes of Leyden. He will send him five others (coming to Feb. 22) as soon as he has read them. He congratulates Mr. Bache on an observation he has heard very generally made of the improvement of his paper within some time past. He still wishes some means could be found of making it a paper of general distribution, thro’ the states. The advertisements, perfectly useless there, occupying one half of the paper, renders the transportation too embarrassing. Th: J. is not printer enough to know if they could be thrown into the last half sheet (say pages 3 and 4.) which might be torn off or omitted for distant customers. Mr. Bache will be so good as to excuse these officious hints, which proceed from a wish to serve him, and from a desire of seeing a purely republican vehicle of news established between the seat of government and all it’s parts.
